Citation Nr: 0628570	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an initial rating higher than 20 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision in which the 
RO, inter alia, denied service connection for tuberculosis 
but awarded service connection and assigned a 0 percent 
(noncompensable) rating for hepatitis C, effective July 22, 
2002.  The veteran filed a notice of disagreement (NOD) in 
September 2003.  In April 2004, the RO assigned a higher 
rating of 20 percent for hepatitis C, effective July 22, 
2002.  The RO issued a statement of the case (SOC) in May 
2004, and the veteran filed a substantive appeal later that 
month.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection for 
hepatitis C, the Board has characterized this issue in 
accordance with tin Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing appeals from original awards from 
claims for increased ratings).  

As a final preliminary matter, the Board observes that, in 
May 2004, the veteran's representative requested service 
connection for a psychiatric disorder secondary to the 
veteran's service-connected hepatitis C.  As the RO has not 
adjudicated that matter, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action. 

The Board's decision on the claim for service connection for 
tuberculosis is set forth below.  The claim for a higher 
initial rating for hepatitis C is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for tuberculosis 
has been accomplished. 

2.  There was no diagnosis of tuberculosis in service, and 
competent, post-service medical opinion establishes that the 
appellant does currently have tuberculosis.


CONCLUSION OF LAW

The criteria for service connection for tuberculosis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify her what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for tuberculosis 
has been accomplished.  

In a September 2002 pre-rating letter, the RO notified the 
veteran and her representative of what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the September 2002 RO letter provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support the claims, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
them.  The letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  The Board finds that this letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
or her possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to her claim.  
However, the claims file reflects that the appellant has 
submitted or identified evidence in support of her claim.  
Given these facts, as well as the RO's instructions to her, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, the document meeting the VCAA's notice 
requirements was furnished to the veteran after the filing of 
the claim, but before the April 2003 rating action on appeal.  
As such, Pelegrini's timing of notice requirement has been 
met.   

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, such 
omission is harmless.  As the Board's decision herein denies 
the appellant's claim for service connection,no disability 
rating or effective date is being assigned; accordingly,and 
there is no possibility of prejudice to the appellant under 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate this claim.  
As a result of these efforts, extensive post-service 
military, private, and VA medical records through September 
2003 have been associated with the claims file as well as 
several VA examinations have been associated with the claims 
file and considered in adjudicating this claim.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter herein decided.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim for 
service connection on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Background

Service medical records document that the veteran had a 
positive reaction to purified protein derivative (PPD) 
testing.  

In October  2002, the veteran was afforded a VA examination.  
It was noted that she served in the Navy from 1974 to 1982, 
and that  she was found to have positive PPD.  The veteran 
stated she was started on INH but took it only for two months 
and stopped because of nausea and abdominal pain.  She denied 
any history of TB.  She reported that she has annual chest 
X-rays which have been negative.  She denied cough, night 
sweats, fever.  She complained of shortness of breath which 
had started lately after she started her interferon therapy 
for hepatitis.  She also reported that she was  able to walk 
two blocks only because of tiredness and shortness of breath, 
but denied chest pains.  

On physical examination, the veteran was alert and oriented 
times three.  There was no respiratory distress.  Her 
respiratory system was reported as normal.  Palpitation was 
normal.  Percussion was resonant.  On auscultation, there was 
good air entry and normal breath sounds were heard.  She 
denied history of hospitalization for lung problems.  The 
diagnosis was history of positive PPD.  The examiner 
concluded that the veteran does not have any history of 
active pulmonary TB in the past.  The examiner also noted 
that current chest X-rays were negative, and also concluded 
that there was no active TB.  

III. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A rebuttable presumptive of service connection arises for 
tuberculosis that becomes manifest to a compensable degree 
within three years from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c).  Moreover, pursuant to the regulatory provisions of 
38 C.F.R. §§ 3.371 and 3.374, VA may not grant service 
connection for pulmonary tuberculosis unless a claimant 
submits VA or service physician diagnoses thereof, or submits 
the diagnoses of a private physician supported by clinical, 
X-ray, or laboratory studies or evidence of hospital 
treatment.  See Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992).

The veteran essentially contends that she is entitled to 
compensation benefits on account of PPD tests because 
positive results are documented in her service medical 
records as well as post service records.  The Board notes, 
however, that it is not sufficientto show that the mere skin 
test was positive for tuberculosis in service and post 
service; there must be probative medical evidence showing 
that the appellant has active tuberculosis, or has chronic 
residuals of in-service tuberculosis.  

The pertinent records reflect that, notwithstanding the test 
results,  was not diagnosed with or otherwise shown to have 
pulmonary tuberculosis or other tubercular disease during 
active service or at any time thereafter.  With regard to the 
claimed positive PPD test results, the Board points out that 
a positive PPD test is not itself a disability; rather it is 
merely a finding on a laboratory tuberculin test used in 
exploring a possible diagnosis of tuberculosis

Here, the service records show no diagnosis of active 
pulmonary tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies 
that indicate the veteran had active pulmonary tuberculosis 
within three years of separation.  Moreover, post service 
records show no diagnosis of active pulmonary tuberculosis, 
and there are no records of diagnosis, treatment, positive X-
rays, or laboratory studies that indicate the veteran had had 
active pulmonary tuberculosis.  In fact, a November 2002 VA 
examiner opined that, while the veteran had a history of a 
positive PPD, she did not have any history of active TB in 
the past; moreover, because her current X-ray was negative, 
the examiner also  concluded that she did not currently have 
TB.  The medical opinion constitutes the only competent and 
probative medical opinion to address whether the appellant, 
in fact, has had and currently has the claimed tuberculosis.  
Hence, there is no competent and probative evidence 
disability upon which to currently predicate a grant of 
service connection.

In addition to the medical evidence of record, the Board has 
considered the veteran's assertions in connection with her 
claim.  The Board is cognizant that, as a nurse, the 
appellant does have knowledge and skillpertaining to medical 
matters.  However, while she is competent to assert her 
symptoms, she is not a medical doctor; as such, she simply 
does not have the appropriate medical training and expertise 
to render a probative diagnosis of tuberculosis in service or 
currently.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997); Black 
v. Brown, 5 Vet. App. 177, 180 (1993)..  For the same 
reasons, the veteran is not competent to controvert the 
competent VA medical opinion of record on the basis of her 
assertions, alone. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent and 
probative medical evidence establishes that the appellant 
does not have the disability for which service connection is 
sought,  there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection must be denied because 
the first essential criterion for a grant of service 
connection-current evidence of a chronic "disability" upon 
which to predicate a grant of service connection-has not 
been met.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for tuberculosis is denied.  


REMAND

As noted above, duties imposed by the VCAA include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him/her what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b).  In addition, the VCAA defines the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim for a higher initial rating for hepatitis C  has 
not been accomplished.  

As noted in the Introduction, in an April 2003 rating 
decision, the RO initially assigned a noncompensable rating 
for hepatitis C from July 22, 2002, and thereafter assigned a 
higher, 20 percent, rating from July 22, 2002.  The veteran 
continues to dispute the assigned rating.  The VCAA notice 
provided in September 2002 only dealt with service 
connection, whereas, the matter on appeal pertains to a 
higher initial.  As such, the  notice letter issued in 
September 2002 is deficient with respect to the matter a 
higher rating for hepatitis C, and there is no other 
correspondence from the RO that addresses this matter.  
Because action by the RO is needed to satisfy VA's notice 
requirements (see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)), a remand 
of this matter is warranted.  

The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West  2002); but see also 38 U.S.C.A. § 5103(b) (3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may  make a decision on the claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in her possession, and ensure that its notice to her 
meets the  requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The Board also finds that, notwithstanding the above, 
specific additional development is warranted in this case, as 
the RO should obtain and associate with the record all 
outstanding VA medical records.  In this regard, the Board 
observes that the veteran was receiving treatment from the 
Brooklyn VA Healthcare System, but the most recent records 
date from September 2003.  Because VA has a duty to request 
all available and relevant records from federal agencies, and 
VA has been placed on notice of possibly relevant VA 
treatment records, the Board finds that the RO should obtain 
any available medical records from that system.  See 38 
C.F.R. § 3.159(c)(2), (c)(3).  The Board also emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the  
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  Adjudication of the claim should include 
consideration of additional evidence submitted by the 
veteran, through her representative, after the appeal was 
certified to the Board, without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304 (2005).  The RO must document its 
consideration of whether "staged rating' (assignment of 
different ratings for  distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VA Healthcare System all records 
of treatment and/or evaluation of the 
veteran's hepatitis C, for the period 
from September 2003 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish the appellant 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claim for a higher initial 
rating for hepatitis C.  The letter 
should include identification of the type 
of evidence necessary to support a higher 
rating.  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter remaining on appeal that are 
not currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent  
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

5.  After completing the requested  
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for hepatitis C in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board after the certification of the 
appeal), and legal authority.  In 
adjudicating the claim, the RO must 
document its consideration of whether 
"staged rating", pursuant to Fenderson, 
cited to above, is appropriate.

6.  If the benefits sought on appeal are 
not granted, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the  appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski,  3 
Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


